DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed July 28, 2021 in response to Examiner’s Office Action has been reviewed. Claims 2-26 are pending. Claim 1 is canceled.

Terminal Disclaimer
The terminal disclaimer filed on July 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,499,042 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 
Allowable Subject Matter
Claim 2-26 are allowed. 
The prior art of record fails to teach or suggest individually apply a barrel distortion to the initial image to form the barreled image, and provide the barreled image to the display device to be displayed by the display device and apply the barrel distortion to the initial image based on one or more of a width of the lens or height of the lens to form the barreled image as set forth in independent claims 1, 10 and 17, and composite a plurality of image planes to form an initial image, wherein the display pipeline is to composite the plurality image plans to form the initial 
	Dependent claims 3-9, 11-16, 18-23, 25 and 26 being further limiting to the independent claims 1, 10, 17 and 24 respectively are also allowed.
The closet prior art, Yang et al., US Patent Application Publication No 2015/0091900 teaches automatically correcting apparent distortions in close range photographs that are captured using an imaging system capable of capturing images and depth maps are disclosed. In many embodiments, faces are automatically detected and segmented from images using a depth-assisted alpha matting. The detected faces can then be re-rendered from a more distant viewpoint and composited with the background to create a new image in which apparent perspective distortion is reduced. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/THUY N PARDO/Primary Examiner, Art Unit 2691